DETAILED ACTION
	Applicant's response, filed 5 October 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 3-5, 8-11, 13-21, and 23-35 are currently pending and under exam herein.
	Claims 2, 6-7, 12, 22 and 26 have been cancelled.

Information Disclosure Statement
	The Information Disclosure Statement filed 1 September 2022 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS document is included with this Office Action.  

Specification
	The objection to the disclosure is withdrawn in view of the amendments submitted herein.
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites, “the method of claim 1 in which statistical properties of kinematics data is quantified”, which is grammatically incorrect and should be amended to recite, “the method of claim 1 in which statistical properties of kinematics data are quantified”,   Appropriate correction is required.

Terminal Disclaimers
The terminal disclaimer filed on 5 October 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,266,867 and US Application 16/292,608 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  As such, the outstanding rejections under Double Patenting have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-5, 8-11, 13-21, and 23-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The instant rejections are newly cited and necessitated by claim amendment herein.
Claim 1, as amended, recites, “determining from the motility kinematics data a physical motility of the at least one bacterium of the one or more individual bacteria of one or more strains” and further “determining a susceptibility to the one or more antibiotics of the one or more stains of bacteria from the physical motility”.  The claim steps (e) and (f) are indefinite with respect to the parameters necessary to achieve the determination of a susceptibility to antibiotics from physical motility.  The criteria by which one would determine a susceptibility cannot be achieved by the limitations as set forth herein and as such renders the claim unclear.  Clarification through clearer claim language is suggested.
  Claim 3 as amended recites, “determining susceptibility to the one or more antibiotics comprises using stored criteria”.  However the claim is unclear with respect to exactly what stored criteria are intended and thus the determination of a susceptibility using unknown criteria is indefinite.  Clarification through clearer claim language is requested.  Claims 4, 5, and 8-11, 13-15 define criteria as information about quantitative properties of motion.  However, it remains unclear what the stored criteria have to do with the relation to determining a susceptibility, i.e. the steps that are necessary to determine a criteria are missing from the claimed elements herein.  
Claim 16, as amended, recites, the method of claim 1 motility kinematics data is generated for two conditions”.  The claim is unclear as written.  Although it appears here is a typographical error in the claim, the claim as recited in not clear with respect to the method of claim 1 motility kinematics.  Clarification is requested.

Claim Rejections - 35 USC § 101
	The outstanding rejections under 35 USC 101 are hereby withdrawn in view of the claim amendments submitted herein and in view of Applicant’s arguments at pages 2-3 of the response filed 5 October 2022. It is noted that the measurement of physical trajectories in captured images is neither a routine data gathering step nor an abstract idea.  AS such, the claims when considered as a whole and implementing the measured trajectories to generate motility kinematics to determine susceptibility to antibiotics represents eligible subject matter herein.

Claim Rejections - 35 USC § 102 and 35 USC § 103
	The rejections from the previous Office Action under 35 USC 102 and 103 are withdrawn in view of the claim amendments submitted herein.  In particular the prior art does not teach or fairly suggest the steps whereby a sample with individual bacteria is subject to antibiotics to measure physical trajectories for said individuals and further wherein characterization of the motility is used to determine susceptibility to antibiotics as claimed.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1671